Citation Nr: 1613262	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-11 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to in-service herbicide exposure.
 
2.  Entitlement to service connection for ischemic heart disease, to include as due to in-service herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure or as secondary to a service-connected disability.

4.  Entitlement to service connection for hypercholesterolemia, to include as due to in-service herbicide exposure or as secondary to a service-connected disability.

5.  Entitlement to service connection for erectile dysfunction, to include as due to in-service herbicide exposure or as secondary to a service-connected disability.




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from October 1967 to September 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that, in relevant part, denied service connection for type II diabetes mellitus with hypertension, hypercholesterolemia, heart disease, and erectile dysfunction, including as a result of in-service exposure to herbicides.
      
In November 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In May 2014 and in August 2015, the Board remanded this matter for additional development.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS). Accordingly, any future documents should be incorporated in the Veteran's VBMS file

The issues of entitlement to service connection for hypertension, hypercholesterolemia, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran was exposed to herbicides while serving at U-Tapao Royal Thai Air Force Base (RTAFB).

2.  The Veteran is diagnosed with diabetes mellitus, type II, and ischemic heart disease.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for ischemic heart disease are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  Given the favorable disposition of the Veteran's claim for service connection for diabetes mellitus, type II, and for ischemic heart disease, the Board finds that all notification and development action needed to fairly adjudicate these claims has been accomplished.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

If a veteran was exposed to an herbicide agent during active service and manifests diabetes mellitus, type II, and ischemic heart disease to a compensable degree any time after such service, diabetes mellitus, type II, and ischemic heart disease will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

If a veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable. 

VA's Compensation Service has issued information concerning the use of herbicides in Thailand during the Vietnam War era.  In a May 2010 bulletin, Compensation Service indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for that information was the declassified Department of Defense (DOD) Report titled "Project CHECO Southeast Asia Report: Base Defense in Thailand." Although DOD indicated that the herbicide use was commercial in nature, rather than tactical (such as Agent Orange), Compensation Service has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used. VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. 

Based on the above, VA has determined that Vietnam-era veterans whose service involved duty on or near the perimeters of military bases in Thailand anytime between February 28, 1961, and May 7, 1975, may have been exposed to herbicides and may qualify for VA benefits.  Specifically, United States (US) Army Veterans who provided perimeter security on RTAFBs in Thailand anytime between February 28, 1961, to May 7, 1975, may have been exposed to herbicides.  See M21-1MR at IV.ii.2.C.10. To receive benefits for diseases associated with herbicide exposure, veterans must show on a factual basis that they were exposed to herbicides during their service in Thailand as illustrated by evidence of daily work duties, performance evaluation reports, or other credible evidence. Id. 

When there is an approximate balance of positive/negative evidence as to any issue material to a decision, VA will resolve reasonable doubt in the claimant's favor. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran's assertions that he was exposed to herbicides when he flew to DaNang, Vietnam during his tour of duty in Southeast Asia could not be verified through official channels.  He also asserts that he was exposed to herbicides when he was stationed at U-Tapao RTAFB in Thailand from April 1968 to June 1969, and from November 1970 to March 1971.  In his December 2015 sworn affidavit, he stated that during service he was a weapons specialist supervisor which required him to be close to the perimeter and the flight line, that he was ordered to put sand down on the other side of the perimeter fence, and that he was assigned to guard duty for one to two nights, and road around the perimeter on a jeep twice.  Lastly, he stated that he would walk all over the base, including right on the perimeter, and take short cuts on, around, and near the perimeter.  Being on, around, or near the perimeter was simply routine during his time of active duty in U-Tapao.  
Review of the service personnel records (SPRs) shows that the Veteran arrived at the U-Tapao RTAFB in Thailand in April 1968 and that his duty title at that time was "Apr" weapons mechanic.  It was also noted that he had 99 days of TDY beginning in June 1970, but the location is not identified.  Further review of the SPRs is absent of any documentation that the Veteran was required to perform guard duty on the perimeter of the base during his tour of duty in Thailand.

Of record, however, are letters from other service members who were stationed at U-Tapao RTAFB from 1968 to 1970.  In one letter, G.M.C., stated that he was tasked with repairing sprayers that sprayed the base consistently for insects and defoliated the base perimeter and other areas on base.  He stated that other areas that were defoliated were the softball fields, around the main gate and other entrances, and other areas that they did not wish to mow.  In a letter from J.P.C.C., he stated that all enlisted men of rank E-4 and below were required to perform security duty of the base for a period of one week.   

In a March 2014 letter, an Archivist from the Air Force Historical Research Agency indicated that in his research he found that herbicides were first used on the perimeter fence at U-Tapao Air Force Base in October 1971.  In an attempt to verify herbicide use and exposure in Thailand, additional research was undertaken by the JSRRC of the available unit historical information submitted by the 4258 Strategic Wing, the higher headquarters of the 4258 Munitions Maintenance Squadron (MMS), U-Tapao RTAFB, Thailand.  The information was negative and did not report on the Veteran or unit personnel spraying Agent Orange for vegetation suppression in the perimeter areas.  To date, available historical information does not document Agent Orange or tactical herbicide spraying, testing, or storage at U-Tapao RTAFB during the specified time period.  However, it was noted that a recently declassified Department of Defense Report written in 1973, "Project CHECO Southeast Asia Report: Base Defense in Thailand 1968-1972," contains evidence that there was a significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remove foliage that provided cover for enemy forces.  The VA determined that herbicides used on the Thailand base perimeters may have been tactical and procured from Vietnam, or a strong, commercial type resembling tactical herbicides.
Although there are no contemporaneous records specifically documenting his presence in close proximity to the base perimeter, there is no affirmative evidence of record showing otherwise, and the Board finds no reason to doubt the credibility of the Veteran.  The Board finds the Veteran's statements regarding performing guard duty near the perimeter areas of U-Tapao RTAFB to be credible.  In this regard, the Veteran's report of being required to perform guard duty while stationed at U-Tapao RTAFB is entirely plausible to the Board.  Further, Mr. J.P.C.C. who served at U-Tapao during the same time period as the Veteran has provided statements that support the Veteran's contentions. 

As the Veteran's SPRs clearly show that he had service on U-Tapao RTAFB in Thailand, and that herbicides were known to be used in the fenced in perimeters of military bases in Thailand during the time period in which the Veteran served at U-Tapao RTAFB during the Vietnam Era, and the Board has found the Veteran's statements regarding service near the perimeter areas of U-Tapao RTAFB credible, the Board will resolve all reasonable doubt in favor of the Veteran and finds that he was exposed to herbicides while serving at U-Tapao RTAFB.
 
Further, a May 2008 private medical record shows that the Veteran is diagnosed with diabetes mellitus, type II.  Also, in a September 2011 letter, a private physician states that the Veteran was diagnosed with ischemic heart disease in July 2007.  

In sum, the Board has conceded the Veteran's exposure to herbicides during his active service, and the record confirms that the Veteran has been diagnosed with diabetes mellitus, type II, and ischemic heart disease.  Accordingly, entitlement to service connection for diabetes mellitus, type II, and ischemic heart disease are warranted.  





(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to in-service herbicide exposure, is granted.

Entitlement to service connection for ischemic heart disease, to include as due to in-service herbicide exposure, is granted. 


REMAND

With regard to the claims for service connection for hypertension, hypercholesterolemia, and erectile dysfunction, the Board finds that additional development is necessary prior to appellate review.  Specifically, the Veteran contends that his hypertension, hypercholesterolemia, and erectile dysfunction are related to service, to include exposure to herbicides, which he has been presumed exposed to during his service at the U-Tapao RTAFB. Although hypertension, hypercholesterolemia, and erectile dysfunction are not among the diseases for which service connection due to herbicide exposure can be presumed, entitlement to service connection on a direct basis must still be considered.  See 38 C.F.R. § 3.309(e) (2015); Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

In addition, service connection for diabetes mellitus, type II, and ischemic heart disease are granted on a presumptive basis as secondary to in-service herbicide exposure in the decision above.  Now that service connection has been established for diabetes mellitus, type II, and ischemic heart disease, the issue has been raised by the Veteran that these conditions-hypertension, hypercholesterolemia, and erectile dysfunction-are secondary to either of these now service-connected disabilities.  In this regard, the Board notes that a May 2008 private medical record indicates that the Veteran's "Type -2 diabetes is complicated by hypertension, hypercholesterolemia, heart disease, obesity, and erectile dysfunction."  However, it is not clear whether this statement indicates that hypertension, hypercholesterolemia, and erectile dysfunction caused or aggravated his type II diabetes, or vice versa (that his type II diabetes caused or aggravated these disabilities).  Accordingly, in light of the above, the Veteran finds that a VA examination is warranted to obtain an opinion regarding the etiology of the Veteran's hypertension, hypercholesterolemia, and erectile dysfunction.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) .

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his attorney a letter asking the Veteran to provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Ensure that the Veteran is properly notified of what evidence is needed to support his claim for secondary service connection.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

2. Then, schedule the Veteran for an appropriate VA examination to determine the etiology of his hypertension, hypercholesterolemia, and erectile dysfunction.  The VA examiner should review the Veteran's claims file in conjunction with the Veteran's examination and note that this has been accomplished in the VA examination report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  

With regard to each of the Veteran's hypertension, hypercholesterolemia, and erectile dysfunction, the examiner is asked to opine as to whether:

(a) it is at least as likely as not (50 percent or greater probability that the disorder is related to or had its onset during active service, to include herbicide exposure? 
(b) it is at least as likely as not (50 percent or greater probability) that the disorder was proximately caused by his service-connected diabetes mellitus, type II, or his service-connected ischemic heart disease? 

(c) it is at least as likely as not (50 percent or greater probability) that the disorder has been aggravated (permanently worsened beyond the natural progress of the disorder) by his service-connected diabetes mellitus, type II, or his service-connected ischemic heart disease? 

The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  In providing this opinion, the examiner should comment on the May 2008 private medical record noting that the Veteran's "Type -2 diabetes is complicated by hypertension, hypercholesterolemia, heart disease, obesity, and erectile dysfunction."

3. Then, readjudicate the claims for service connection for hypertension, hypercholesterolemia, and erectile dysfunction, all to include as due to herbicide exposure or as secondary to a service-connected disability.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by VA, but he is advised of his obligation to cooperate to ensure that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991). His failure to help procure treatment records, or to report for a VA examination, may impact the determination made.  38 C.F.R. § 3.655(2015).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


